Citation Nr: 0021735	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC) benefits, terminated effective January 1, 
1973.


REPRESENTATION

Appellant represented by:	Stephen J. Kenney, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and housemate


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran died on active duty on January [redacted], 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  Hearings were held at the RO in April 
1993 and in December 1993.  Most recently, another hearing 
was held before the undersigned Member of the Board at the RO 
in March 1996.   

The appeal was last before the Board in June 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO continued to 
deny the benefit sought on appeal in pertinent documentation 
mailed to the appellant in May 1999.

Thereafter, the appeal was returned to the Board.



FINDINGS OF FACT

1.  The appellant and the veteran were legally married in 
1967 and were married at the time of the veteran's death in 
January 1973.

2.  The appellant was awarded DIC benefits as the surviving 
spouse of the veteran following his death.



3.  Continuous cohabitation between the appellant and the 
veteran existed at the time of the latter's death.

4.  The appellant did not engage in fraudulent conduct in 
conjunction with her application for DIC.

5.  Since the veteran's death, the appellant has neither 
married nor, for any intervening duration, held herself out 
as the wife of another person.


CONCLUSION OF LAW

The requirements for restoration of DIC benefits, terminated 
effective January 1, 1973, have been met.  38 U.S.C.A. §§ 
101, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53, 
3.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Pursuant to 38 C.F.R. § 3.1(j), for pertinent VA purposes, a 
marriage is a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to the 
pertinent benefit accrued.  In accordance with 38 C.F.R. 
§ 3.5(a)(1), DIC may be awarded to a surviving spouse due to 
a service-connected death occurring after December 31, 1956.  
Under 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b), in the 
context of this appeal, a "surviving spouse" means a person 
of the opposite sex whose marriage meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  In accordance with 38 C.F.R. 
§ 3.53(a), the requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  Under 38 C.F.R. § 3.53(b), the statement of 
the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  

The record reflects that the appellant and veteran were 
married in Massachusetts in November 1967.  In her February 
1973 application for DIC, received at the RO the month 
following the veteran's death on January [redacted], 1973, the 
appellant indicated that she and the veteran had been 
separated since the veteran had "left" the appellant and the 
marital home in January 1970.  In an April 1973 statement, 
which reflects that the appellant at that time resided at  
[redacted], the appellant indicated that, beginning 
several years after the marriage, the veteran "came and went 
of his own" volition and was frequently away from home, for 
which reason the appellant considered divorcing the veteran 
but never did so.  The appellant was awarded DIC in 1973, 
effective January 1, 1973.

The discontinuation of the appellant's DIC by the RO was 
predicated on a three-fold rationale, i.e., that continuous 
cohabitation between the appellant and the veteran did not 
exist at the time of the latter's death; that the appellant 
was no longer the widow of the veteran owing to her having 
temporally (since January 1, 1973) held herself out as the 
wife of another man; and that the appellant committed fraud 
in accordance with the provisions of 38 C.F.R. § 3.901(a).  
However, in view of the reasoning advanced by the Board 
hereinbelow, it concludes that the rationale on which the 
appellant's DIC was discontinued was, relative to each above-
cited aspect thereof, untenable.  

With respect to the question of whether continuous 
cohabitation between the appellant and the veteran existed at 
the time of the latter's death, the appellant asserts that at 
least a portion of the veteran's absence (some of which was 
obviously occasioned by the veteran's military assignments) 
from the marital home beginning in 1970 (though she indicates 
that the veteran spent several days with her in apparently 
October or November of 1972) was traceable to his having 
apparently fraudulently married another woman in Rhode 
Island.  If in fact such marriage (and any period of 
separation related thereto) transpired, the Board has no 
reason to make any inference other than that such marriage 
was contracted due solely to the misconduct of the veteran 
and, in any event, there is no evidence, in accordance with 
38 C.F.R. § 3.53(b), controverting any assertion made by the 
appellant relative to her apparently nearly uninterrupted 
separation from the veteran for the several-year duration 
immediately preceding his death.  Further, the Board finds 
the evidence to establish that the appellant did not move to 
another residence until July 1973, after the veteran's death.

The apparently principal reason on which the RO's 
discontinuation of the appellant's award of DIC was 
predicated is that the appellant was deemed by the RO to have 
no longer been the widow of the veteran owing to her having 
temporally (since January 1, 1973) held herself out as the 
wife of another man.  The RO's conclusion in such regard was 
apparently based on testimony advanced at a local 1991 zoning 
board hearing which pertained to a shelter for abused and 
abandoned animals in which the appellant and another 
individual were principals.  In the course of the hearing, 
the other individual, a man of apparently middle age, 
indicated that he and the appellant had "resided" at the 
residence (at [redacted]) in question since 1976, and 
that they had been involved in sheltering abused and 
abandoned animals as a "hobby...for [the then preceding] 22 
years".  

The Board is of the opinion, however, that the conclusion 
drawn by the RO, based apparently dispositively on the latter 
item of testimony, i.e., that the appellant and such other 
individual had had a husband and wife "relationship" since at 
least January 1, 1973, is wholly untenable.  In this regard, 
consistent with a photocopy of a bank statement which 
reflects that the appellant continued to reside (apparently 
with her mother) at [redacted], as of June 1973, the 
appellant indicated, at the April 1993 hearing, that in July 
1973 she moved into a home located at [redacted],
which was owned by the above-addressed man (who she asserts 
she initially met in "1970" or "1971" while working at a 
bank), in which she had her "own apartment" in the downstairs 
area.  She asserts that such other individual lived 
"upstairs" and that they "never presented [themselves] as man 
and wife".  Rather, they were merely "best friends" with a 
mutual interest in caring for abused and abandoned animals, 
which they did at such premises.  

Significantly, photocopies of the appellant's 1972 federal 
income tax return (reflecting a [redacted] address) 
and 1973 federal income tax return (reflecting a [redacted]
address) each reflect that the appellant designated 
"Single" as her filing status.  In 1976, the appellant and 
the other individual moved into a home at [redacted]
(on which property they are co-mortgagors), where the 
appellant asserts she and the other individual, with whom she 
denies ever having a physical relationship, have lived in 
separate quarters on "different" levels of the home.  
Significantly, photocopies of the appellant's 1976 federal 
income tax return (reflecting a [redacted] address) 
as well as returns filed as late as 1995 each reflect that 
the appellant designated 'Single' as her filing status.  

Finally, the Board does not regard the fact that the 
appellant and the other individual are co-mortgagors on the 
[redacted] property, or that persons leaving animals at such 
premises may have on some occasions been uncorrected by the 
appellant when referring to her by the other individual's 
last name preceded by "Mrs." (which consideration the RO 
apparently weighted heavily in rendering the 1992 decision to 
discontinue the appellant's DIC) as being, in either 
instance, indicative that the appellant held herself out as 
the spouse of such other individual.  In view of the 
foregoing observations, then, the Board concludes that the 
appellant cannot credibly be deemed to have temporally (since 
January 1, 1973, or for any subsequent duration) held herself 
out as the wife of another man.  In making this 
determination, the Board has considered the evidence both in 
favor of and against a finding of the appellant having held 
herself out as the wife of another man.  In this regard, the 
Board notes that its decision is limited to a review of 
documents currently located in the claims folders.  The 
appellant, during the relevant time period, has on written 
invoices signed her name using both her last name and the 
last name of her housemate.  Veterinary records also contain 
her first name and the last name of her housemate.  She is 
presumed to have provided a name for these records, but this 
cannot be known for certain.  She has indicated that she did 
not always attempt to correct others if they assumed she was 
married to her housemate.  She has endorsed checks using the 
last name of her housemate, but has indicated that she merely 
endorsed checks to agree with the name they were made out to 
and deposited them.  The Board does not find the fact that 
the appellant and her housemate had a joint checking account 
to be significant, as it can be assumed that there were 
expenses that had to be paid in connection with their 
"hobby" of caring for animals.  There is a report of an 
interview with a woman owning a kennel, who reported that the 
appellant referred to her boyfriend (housemate) as her 
husband.  However, there is also a statement that this 
individual stated that the appellant was not married.  The 
appellant was known to this individual by her housemate's 
last name, but the memorandum also states that the individual 
had an address card with both the last name of the appellant 
and her housemate.  This memorandum of interview is confusing 
and does not provide definitive information.  The Board notes 
that assertions of the appellant and her attorney that the 
appellant often did not attempt to correct individuals with 
whom she had no significant relationship as to her marital 
status when they mistakenly called her "Mrs. (last name of 
her housemate)" and that she had no duty to attempt to 
correct the misconceptions of these individuals.

Finally, as to any notion that the appellant in any respect 
committed fraud in accordance with the provisions of 
38 C.F.R. § 3.901(a), the criteria of which bear on making 
fraudulent representations to VA in conjunction with an 
application for VA benefits, the Board notes that the RO's 
conclusion relative to the same was based (given an October 
1992 VA District Counsel opinion rendered shortly after the 
RO's adverse administrative determination the same month) 
apparently exclusively on its tandem finding that the 
appellant had, at least since January 1973, held herself out 
as the wife of another man.  However, in view of the 
reasoning advanced by the Board (in disclaiming the same) 
immediately hereinabove on such latter question, the RO's 
conclusion that appellant in any respect committed fraud in 
accordance with the provisions of 38 C.F.R. § 3.901(a) is 
vitiated.  

In light of the Board's foregoing observations and reasoning, 
then, it is concluded that the requirements for restoration 
of DIC benefits, terminated effective January 1, 1973, have 
been met.  Restoration of the subject DIC benefits is, 
therefore, granted.  
38 U.S.C.A. §§ 101, 5107; 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53, 
3.901.


ORDER

Restoration of dependency and indemnity compensation 
benefits, terminated effective January 1, 1973, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

